This is an original petition filed by W. W. Craig, in which he alleges he is restrained wrongfully and unlawfully of his liberty by W. S. Key, warden of the state penitentiary, and has been unlawfully restrained of his liberty since the 27th day of November, 1933.
Petitioner alleges and states that he was tried by a jury and convicted of the offense of passing a bogus check; that the jury returned a verdict of guilty, and the court fixed his punishment at five years in the state penitentiary at McAlester; and petitioner further alleges that the imprisonment is contrary to the statutory laws of the state of Oklahoma and the Constitution.
The only ground upon which petitioner seeks to be released by habeas corpus is his statement that the trial *Page 37 
judge was biased and prejudiced against him for the reason that he had tried to pass a bogus check for $15 on the judge who sentenced him, but did not succeed in getting the trial judge to cash the check, and alleges that the judge was therefore biased and prejudiced against him. The allegation is not supported by the facts.
The record shows the defendant was regularly tried, convicted, and sentenced, and there is no question raised by the petitioner that this court can consider upon habeas corpus.
The writ is denied.